Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-24,26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettelot(US 2009/0098267).
	Regarding claims 16,18, Pettelot discloses a wet food palatability-enhancing composition pet food, preferably for cats. Example 1 discloses a chunk and jelly product retorted in a pouch(product B). The jelly is manufactured by adding the caramel to the water. Then the powders, including the carrageenan, galactomannan, xanthan, 
Thus the powder mix (intermediate product) in product B before being added to the water consists of 45g carrageenan, 105g galactomannan and xanthan, 90g xylose, 90g dextrose, 60g glycine, 60g monosodium glutamate, 60g methionine and 90g trisodium pyrophosphate, ,resulting in an A1 value of 30%(methionine and glycine and monosodium glutamate), A2 value of 30%, a B value of 15%, and a P value of 3.75%(25wt% phosphorus in trisodium pyrophosphate). This results in an R1 value of 0.47, which is slightly above the claimed range of superior to 0.30 and inferior to 0.45. 
However, it would have been obvious to adjust the amounts of A1, A2, and P depending on the taste desired in the composition and the nutritional needs of the pet. For example, it would have been obvious to increase the sugar content A2 in order to make the food more enticing to the animal, a well-known practice in the art. Increasing the A2 value would make the R1 value decrease, thus reasonably achieving an R1 of inferior to 0.45. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of sugar in wet food palatability-enhancing composition to obtain the desired taste(In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Thus the powder mix (intermediate product) in product B before being added to the water consists of 45g carrageenan, 105g galactomannan and xanthan, 90g xylose, 90g dextrose, 60g glycine, 60g monosodium glutamate, 60g methionine and 90g trisodium pyrophosphate, ,resulting in an A1 value of 30%(methionine and glycine and monosodium glutamate), A2 value of 30%, a B value of 15%, and a P value of 3.75%(25wt% phosphorus in trisodium pyrophosphate). This results in an R1 value of 0.47, which is slightly above the claimed range of superior to 0.30 and inferior to 0.40. 
However, it would have been obvious to adjust the amounts of A1, A2, and P depending on the taste desired in the composition and the nutritional needs of the pet. For example, it would have been obvious to increase the sugar content A2 in order to make the food more enticing to the animal, a well-known practice in the art. Increasing the A2 value would make the R1 value decrease, thus reasonably achieving an R1 of inferior to 0.40. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of sugar in 

Regarding claims 19, the wet food palatability-enhancing composition as calculated results in a A1 value of 30%(see example 1B). 
Regarding claims 20,21,29 30,the wet food palatability-enhancing composition as calculated above results in a A2 value of 30%(see example 1B). The sugars comprise xylose and dextrose. 
Regarding claims 22,23,31,32 Pettelot teaches that the inorganic phosphate compound is trisodium pyrophosphate in an amount of 15%(see example 1B and calculations above).
Regarding claim 24, Pettelot teaches that the wet pet food palatability-enhancing composition can comprise protein hydrolyzates(paragraph 46).
Regarding claim 26, Pettelot teaches adding the wet food palatability-enhancing composition of claim 16(after mixing with water to form a jelly) to wet cat food to increase the palatability of the pet food(see example 1 B and table 1). Table 1 shows that the composition of example 1 B is preferred to the control sample 1A not containing the phosphorus component, i.e. has enhanced palatability compared to the control. 

However, it would have been obvious to adjust the amount of A1 depending on the nutritional needs of the pet. For example, it would have been obvious to decrease the free amino acid content for a pet that had lesser nutritional needs, e.g. a smaller pet. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of free amino acids in wet food palatability-enhancing composition to obtain the desired nutritional content(In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 28, the wet food palatability-enhancing composition as calculated results in a A1 value of 30%(see example 1B) and not from 2 to 20% as claimed. 
However, it would have been obvious to adjust the amount of A1 depending on the nutritional needs of the pet. For example, it would have been obvious to decrease the free amino acid content for a pet that had lesser nutritional needs, e.g. a smaller pet. 
. 
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
	The applicant argues that the cited reference Li describes how cats do not perceive sweetness so it would not have been obvious to increase the sugars content of Pettelot in order to decrease the R1 value to the claimed range of superior to A1 and inferior to 0.45 as claimed. However, the present claims are not directed to a cat food but rather a much broader “pet food palatability-enhancing composition”. Furthermore, Pettelot does not limit the pet food palatability-enhancing composition to only cats and specifically teaches that the pet can be a dog(paragraph 37). As identified in Li, most mammals prefer the sweetness of sugars. Therefore, it would have been obvious to increase the amount of sugar in the pet food palatability-enhancing composition of Pettelot in order to increase the palatability of the pet food, thus arriving at the claimed R1 values. 
	The applicants have provided data comparing the wet pet food of Pettelot with the wet food of the claimed invention. However, this data is not persuasive since it was .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791